internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-104504-99 date date re legend decedent - m corporation - this is in reply to your letter dated date in which you requested a ruling concerning the qualification of certain interest payments as an expense of administration that is deductible under sec_2053 of the internal_revenue_code decedent a resident of died testate in survived by two children and nine grandchildren at the time of his death decedent owned approximately percent of the outstanding_stock in m corporation a closely-held corporation the value of the m corporation stock owned by decedent at his death comprised approximately percent of the value of decedent’s gross_estate the executors propose to borrow sufficient funds to pay the federal_estate_taxes due with respect to decedent’s estate from a commercial bank the loan will be for a term of ten years and will carry a fixed market rate of interest for the entire term of the loan interest will be payable annually a balloon payment of principal will be due at maturity the loan agreement will provide that no amount of principal or interest can be prepaid in addition the terms of the loan agreement will provide that in the event of a default in addition to the payment of principal all interest which would have been otherwise paid under the terms of the agreement and the note had default not occurred will become due and payable at the time of the default in addition m corporation will guarantee the estate’s obligation under the loan agreement article seventh of decedent's will provides that all estate inheritance and other death taxes by whatever name called including interest and penalties thereon payable by reason of decedent’s death with respect to property included in the decedent’s gross_estate whether or not such property passes under the decedent’s will are to be paid out of decedent’s testamentary estate as an expense of administration plr-104504-99 in addition to conferring upon decedent’s executor the rights powers privileges and discretions vested in executors by law article eighth confers upon the executor the power to borrow money to mortgage or pledge as security or otherwise encumber any property held hereunder the estate requests a ruling that a deduction may be claimed on the federal estate_tax_return for the total amount of interest that will be paid over the term of the installment loan as an administration expense under sec_2053 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2051 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined in part by deducting from the value of the gross_estate the deductions provided for under sec_2053 sec_2053 allows a deduction from the value of the gross_estate for such amounts of administration_expenses as are allowable by the laws of the jurisdiction under which the estate is being administered sec_2053 provides that for decedents dying after date no deduction shall be allowed for any interest payable under sec_6601 on any unpaid portion of the federal estate_tax for the period during which an extension of time for payment of the tax is in effect under sec_6166 sec_20_2053-1 of the estate_tax regulations provides in part that for purposes of sec_2053 the term allowable by the laws of the jurisdiction means allowable by the law governing the administration of decedents' estates sec_20_2053-3 provides that amounts deductible from a decedent's gross_estate as administration_expenses are limited to such expenses as are actually and necessarily incurred in the administration of the decedent's_estate that is in the collection of assets payment of debts and distribution_of_property to persons entitled to it the expenses contemplated are only expenses that attend the settlement of the estate and the transfer of the property of the estate to the individual beneficiaries or to a trustee expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions this regulation imposes a separate federal requirement that expenses must be actually and necessarily incurred in order to plr-104504-99 be deductible and in addition must satisfy the statutory requirement that the expense be allowable under local law see 125_f3d_339 6th cir sec_20_2053-1 provides that an item may be entered on a return for deduction though its exact amount is not then known provided it is ascertainable with reasonable certainty and will be paid no deduction may be taken upon the basis of a vague or uncertain estimate if the amount of the liability was not ascertainable at the time of final audit of the return by the district_director and as a consequence it was not allowed as a deduction in the audit and subsequently the amount of the liability is ascertained relief may be sought by a petition to the tax_court or a claim_for_refund as provided by sec_6213 and sec_6511 respectively in revrul_84_75 1984_1_cb_193 in order to avoid a forced sale of estate assets the executor borrowed funds to pay the estate_tax the revenue_ruling concludes that because the loan was obtained to avoid a forced sale of estate assets the loan was reasonably and necessarily incurred in administering the estate therefore interest incurred on the loan is deductible as an expense of administration under sec_2053 however because the estate's obligation to make payments on the loan could be accelerated because for example the estate might prepay the loan or the estate might default the amount of interest the estate might pay in the future is uncertain within the meaning of sec_20_2053-1 accordingly the ruling concludes that the interest is deductible by the estate only after it accrues and any estimated amount of interest to accrue in the future is not deductible see also revrul_80_250 1980_2_cb_278 holding that interest incurred when payment of tax is deferred under sec_6166 prior to the enactment of sec_2053 is deductible only as the interest accrues since the tax_liability could be prepaid at any time in estate of graegin v commissioner tcmemo_1988_477 the executors of the decedent's_estate borrowed funds from the decedent's closely-held corporation to pay the estate's federal estate_tax liability the loan which had been approved by the appropriate local court was evidenced by a note bearing interest pincite percent per year payable in one single payment of both interest and principal at the end of years the note prohibited the prepayment of principal or interest the term of the note was calculated to coincide with the surviving spouse's life expectancy because at that spouse's death the funds from her trust along with the dividends_paid over the term of the note would be available to satisfy the obligation the decedent's_estate deducted the full amount of the single interest payment due on maturity of the note in years as an expense of administration under sec_2053 the court concluded that the plr-104504-99 loan was reasonably and necessarily incurred in the administration of the estate further the court concluded that in view of the terms of the loan interest and principal due at the end of the year term with prepayment of principal and interest prohibited the entire amount of the interest on the note was deductible as an administration expense the court also concluded that the note was a genuine indebtedness and that in view of the terms of the note the amount of the interest to be paid was ascertainable with reasonable certainty and would be paid accordingly in the present case in view of the terms of the loan as described above we conclude that a deduction may be claimed on the form_706 for the entire amount of the post-death interest_expense to be incurred by the estate provided the expense is necessarily incurred in the administration of the estate within the meaning of sec_20_2053-3 and is allowable under local law we are specifically not ruling on whether the expense is allowable under local law and whether the interest_expense will be necessarily incurred in the administration of the estate except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by george masnik branch chief branch enclosure copy for sec_6110 purposes
